Citation Nr: 0403154	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  98-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from May 1967 to May 1970 
and from July 1974 to December 1976.  

The veteran filed an initial claim of entitlement to service 
connection for PTSD.  His claim was denied in a February 1993 
VA rating decision, which he appealed.
The veteran was granted service connection for PTSD in an 
April 1997 Board decision.  An August 1997 rating decision 
awarded a 10 percent disability rating.  The veteran 
disagreed with the 10 percent rating and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in March 
1998.  

In an October 1997 rating decision, the veteran's disability 
rating was increased to 30 percent, effective from November 
7, 1996.  The veteran continued to express his disagreement 
with that rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)[when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

The veteran testified at a personal hearing before a RO 
Hearing Officer in July 1998.  While the veteran requested a 
hearing before a Member of the Board in his March 1998 
substantive appeal, he failed to appear for that hearing, 
scheduled for November 1999.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2003).

Hearing loss claim

The veteran's representative asserted in a December 2003 
informal hearing presentation that a February 1993 denial of 
service connection for hearing loss was in fact appealed by 
the veteran in October 1993, but that a statement of the case 
(SOC) was never issued to address that issue.  The Board has 
reviewed the October 1993 notice of disagreement, but finds 
that, while the issue of the veteran's entitlement to service 
connection for PTSD, which was also denied in February 1993, 
was specifically mentioned and the reasons for disagreement 
with that issue were listed, the issue of hearing loss was 
not mentioned.  Accordingly, that document cannot be 
reasonably construed as expressing disagreement with the RO's 
February 1993 determination as to the issue of hearing loss, 
or as a desire for appellate review as to that issue.  See 
38 C.F.R. § 20.201 (2003) [where the VA determination 
involves several issues, the specific determination(s) with 
which the claimant disagrees must be identified].  

To the extent that the veteran wishes to reopen the 
previously denied claim of entitlement to service connection 
for hearing loss, he or his representative should contact the 
RO.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social withdrawal, 
irritability and violent outbursts, anxiety, suspiciousness 
and sleep disturbance, reflective of severe social 
impairment.  His thinking is described as concrete, and he is 
evidently unable to follow more than simple commands in a 
work environment.

2.  The veteran is precluded from substantially gainful 
employment due to symptoms associated with his service-
connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a total disability rating under 
provisions of 38 C.F.R. § 4.16(c) have been met.  38 C.F.R. 
§ 4.16 (c) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 1997 and October 1997 rating decisions, by the March 
1998 SOC, by the September 1998 and April 2002 supplemental 
statements of the case (SSOCs) and by the January 2001 Board 
remand, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
February 2001, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the February 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would make reasonable efforts to help him get records 
relevant to his claim.  The veteran was notified specifically 
of the information required of him.  He was provided a VA 
Form 21-4138 and was asked to provide the names and address 
of all doctors and medical facilities that have treated him 
and to furnish the approximate dates of treatment.  The 
veteran was notified specifically of the information VA would 
attempt to obtain on his behalf.  He was informed that VA 
would attempt to obtain records from any doctors or medical 
facilities he identified.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board notes that, while the February 2001 letter did not 
inform the veteran that he had one year to submit evidence in 
his claim, he was informed by means of the April 2002 SSOC 
that he had one year to submit evidence.  Therefore, the 
Board finds that the veteran has been properly notified of 
his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran was afforded a VA social work 
survey in March 2002 and VA psychiatric examinations in 
September 1997, July 1998, and March 2002, the reports of 
which are of record.  Additionally, the RO requested and 
obtained the veteran's VA treatment records and medical 
records from the Social Security Administration (SSA).  There 
is no indication that any records exist that have not been 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  As 
previously noted, the veteran presented evidence and 
testimony at a personal hearing at the RO in July 1998 and 
that he requested but failed to report for a hearing before a 
member of the Board.  A transcript of the personal hearing 
has been obtained and associated with the claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  

As described in the Introduction, the initial claim dates 
from April 1992 and was ultimately granted by the board in 
April 1997; this appeal stems from the initial assignment of 
a disability rating.  The veteran's disability will be 
evaluated under both versions of the schedular criteria to 
determine which, if either, is more favorable.

The Board finds that the former schedular criteria are more 
favorable to the veteran in this case because the current 
criteria contain more rigorous and specific standards for 
evaluating mental illness, many of which are not met in this 
case.  In addition, the former rating criteria are stated in 
the disjunctive.  In other words, under the former rating 
criteria, only one of the disjunctive requirements must be 
met in order for the increased rating to be assigned, whereas 
with the current rating criteria, the evidence must prove 
that the rating criteria as a whole are satisfied, nearly 
approximated, or about as equally satisfied as the criteria 
for the lower rating.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  As will be discussed by the Board  below, this is to 
the veteran's advantage.   As will be explained below, the 
evidence supports the assignment of a 100 percent schedular 
disability rating under the operation of the older 
regulation, 38 C.F.R. § 4.16(c) (1996), which is no longer in 
effect.  For this reason, the Board concludes that 
application of the older regulatory criteria yields a more 
favorable result for the veteran.

The Board notes that, although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
psychiatric disorder diagnosed in the veteran's case (PTSD).  
However, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Prior to November 7, 1996, the VA Schedule read as follows: 

100% The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

50% Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

10 % Emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 2002).

Also, under former 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Although this subsection of the 
regulation has been repealed, it was in effect at the time 
that the veteran brought his claim, and it is therefore 
applicable here, pursuant to Karnas.

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2003).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

Schedular rating

The Board has carefully reviewed the evidence of record.  It 
has been contended by and on behalf of the veteran, in 
essence, that his PTSD symptomatology, which is currently 
evaluated as 30 percent disabling, is in fact more severe 
than is reflected by that rating.  

For reasons explained below, the Board finds that, although 
many of the symptoms displayed by the veteran, as reflected 
in the medical findings of record, are no more than moderate 
in degree, the veteran's GAF scores, his longstanding lack of 
employment preceded by, at best, intermittent employment, and 
primarily his severe degree of social withdrawal and episodes 
of impaired impulse control, suggest that his PTSD is much 
worse than is reflected by the current 30 percent rating.  It 
is the judgment of the Board that application of the 
schedular criteria to the veteran's symptoms more 
appropriately warrants a 70 percent rating, but that the 
evidence does not reflect total social or industrial 
impairment so as to warrant a schedular 100 percent rating.  
See 38 C.F.R. § 4.7 (2003).

The veteran's social impairment is seen as severe based 
primarily on findings from VA examinations conducted in 
September 1997, July 1998 and March 2002 and a March 2002 
industrial survey.  In terms of the ability to establish and 
maintain effective or favorable relationships, the Board 
notes findings from the September 1997 examination that are 
consistent with extreme social withdrawal.  The veteran 
stated in that report that he was married and that he was 
living with his wife in their home.  However they slept in 
separate rooms, and until a few years prior to that 
examination, he was living alone in a dug-out area in the 
woods.  The veteran stated that he had no friends except for 
one fellow veteran.  In connection with the March 2002 VA 
social and industrial survey he stated that he in fact had no 
friends at all, and no community or outside involvement.  He 
stayed at home and did household tasks, keeping contact with 
only his wife and son.  In a September 1997 report, he stated 
that he did not attend social events, even those that his 
wife attends. 

The September 1997 report provides the first solid evidence 
of severe symptomatology.  Examination reports prior to 
September 1997 will be discussed in more detail in the 
Fenderson section below.  The July 1998 report appears to 
show some regression from the September 1997 report; the 
examiner noted that the veteran was not at that time living 
with his wife in their home, although they were still 
married, but had returned to living in the woods and was 
surviving by trapping small animals.  He would visit his wife 
occasionally but spent no appreciable time with her.  

The Board finds that, despite the veteran's continued 
relationship with his wife, and his self-described good 
relationship with his wife and son, the details of his 
relationships reveal that the veteran intermittently goes 
through periods where he has very little sustained contact 
with anyone.  Indeed, the veteran stated that he could not 
tolerate others, and that he becomes easily irritated.  Such 
irritability apparently accounts for the termination of the 
veteran's relationship with his mother.  In the March 2002 
industrial survey, the veteran described an incident where 
his mother startled him and he choked her.  After that, she 
would no longer allow him in her home and he has had no 
further contact with her.  The veteran also reported that on 
a recent shopping trip, he became frustrated with a child who 
kept grabbing him by the arm and he hit the child.  The 
police were called, but the veteran was released after being 
handcuffed.  The veteran also stated in his hearing testimony 
that he got into a fight with a man in a store.  Such 
accounts indicate to the Board that the veteran's withdrawal 
is more than just a preference, but that social contact in 
fact exacerbates his PTSD symptoms.  The Board finds that 
such evidence is consistent with severe social impairment.  

With respect to industrial impairment, with the exception of 
some unnamed odd jobs noted in the March 2002 industrial 
survey, the veteran has in fact been unemployed for over a 
decade.  The veteran's Social Security Administration records 
show that he has been unemployed since April 1992.  Prior to 
that, he worked as a dishwasher for three years, a welder for 
four and a half years, and a janitor.  He also attended 
truck-driving school but was laid off after six months.  

The March 2002 VA examiner found that, if explanations were 
made to the veteran on a job site in very simple terms in a 
concrete fashion, the veteran could perform tasks 
commensurate with his education [7th grade] and past work 
experiences.  This is consistent with the remarks of the 
September 1997 VA psychiatric examiner, who described the 
veteran's "thinking as quite concrete".  This is hardly a 
ringing endorsement of his employability, even given the 
nature of jobs the veteran is arguably qualified for, such as 
janitor.  

Each of the VA examiners generally described the veteran as 
unshaven, and somewhat dirty, with poor dental hygiene noted 
in July 1998.  

Although the March 2002 VA social and industrial survey 
included a finding that the veteran's unemployment was 
"perhaps" by choice, the Board finds that he could 
reasonably be considered "severely" impaired in his ability 
to obtain and retain employment based on both his limited 
intellectual functioning and his extreme social withdrawal 
and irritability.  

The veteran's GAF scores are also consistent with a severe 
level of impairment due to PTSD (industrial or social).  The 
veteran's lowest GAF score is 45, assigned in July 1998.  He 
has also registered scores of 50 in March 2002 and in 
September 1997.  According to the DSM-IV, described above, 
these scores all reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that such scores are consistent other evidence 
describing the veteran's symptomatology and support the 
assignment of a 70 percent rating.

Accordingly, the Board believes that a 70 percent rating is 
warranted based on the symptomatology described in 
examination reports.  

Further, the Board has concluded that the evidence does not 
show that the veteran has symptoms of total social or 
occupational impairment which would warrant the assignment of 
a schedular 100 percent disability rating.  With respect to 
the former criteria, the evidence does not reflect that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The Board notes evidence in all of the medical 
reports that the veteran is capable of maintaining functional 
relationships within a defined group.  As stated, the veteran 
has maintained long-standing functional relationships with 
his wife and son, although as stated above, they appear to 
involve intermittent periods of limited contact.  There is 
also some evidence that the veteran has maintained a 
relationship with a fellow veteran.  The Board also notes a 
reference in the July 1998 report that the veteran 
occasionally accompanies his wife on shopping trips, 
indicating that he is at least able to function for limited 
amounts of time in public places.  Based on this evidence and 
the veteran's GAF scores, the Board concludes that, while the 
evidence does indicate that the veteran has experienced 
periods where his social impairment approached or 
approximated "virtual isolation in the community", such 
extreme impairment does not characterized the veteran's 
overall level of social functioning.

There is little evidence consistent with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
The September 1997 VA examiner found the veteran's thinking 
quite concrete, but well organized, coherent and relevant.  
The examiner also found that the veteran did not suffer from 
delusions or hallucinations.  The July 1998 examiner found 
that the veteran's speech was monotype but coherent.  The 
veteran's thoughts were found to be organized and goal 
directed without delusions or hallucinations, the veteran's 
attention was easily gained and sustained.  

Finally, the evidence does not show that the veteran is 
demonstrably unable to obtain or retain employment due to his 
service-connected PTSD.  The veteran's employment history, 
although spotty, does not appear to reflect a total inability 
to perform in a work setting.  He in fact has worked in the 
past, although not during the period on appeal, and he 
indicated in the March 2002 industrial survey that in each 
case, his employment was terminated for reasons other than 
his performance or behavior.

In short, because none of the criteria enumerated under the 
former version of the rating schedule are met, the Board 
concludes that a 100 percent rating is not warranted.

The Board has also considered whether a 100 percent rating is 
warranted under the current criteria; however, for reasons 
already discussed, the evidence does not show such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; or a persistent danger of hurting himself or 
others.  Although there are some instances of minor violence 
on the part of the veteran, there is no evidence that the 
veteran has in fact caused serious harm to anyone, including 
himself; and there is no indication that he intends or has 
threatened to do so.  Notably, he has never been found to 
harbor suicidal or homicidal thoughts.

The evidence is not consistent with disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  The evidence is also not consistent 
with an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
In each of the examination reports, at least some of his 
clothing were described as dirty; with long hair, was long 
and he was unshaven.  The Board is hesitant to assume that an 
unkempt appearance is due to any particular "inability" in 
the absence of any such finding and in face of evidence to 
the contrary.  Nevertheless, even conceding this particular 
criterion, the current version of the rating criteria are not 
stated in the disjunctive, but must be shown by the evidence 
to be satisfied as a whole, nearly approximated, or about as 
equally satisfied as the criteria for the lower rating. 
See 38 C.F.R. § 4.7 (2003).  For the reasons already stated, 
such has not been shown.

In denying a 100 percent schedular rating, the Board places 
great weight on the evaluations of the trained psychiatrists 
who have interviewed the veteran.  The GAF scores assigned 
have ranged from 45 to 50, which as discussed above are 
consistent with no more than serious impairment.  These GAF 
scores appear to be based on the veteran's reported 
symptomatology.  There have been assigned no lower GAF scores 
and there is no indication of behavior or impairment in 
functioning consistent with lower GAF scores.

While a 100 percent rating is not warranted based on the 
rating schedule, the veteran has asserted that his PTSD 
prevents him from working.  Because PTSD is the veteran's 
only compensable service-connected disability, and in view of 
the previously discussed grant of 70 percent, the provisions 
of 38 C.F.R. § 4.16(c) (effective prior to November 1996) 
must be considered.  

In such cases where the only compensable service connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a "substantially gainful 
occupation", the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c) (1996).

The Board notes that being unable to maintain substantially 
gainful employment is not the same as being 100 percent 
disabled. "While the term 'substantially gainful occupation' 
may not set a clear numerical standard for determining TDIU, 
it does indicate an amount less than 100 percent."  See 
Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Further, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2003).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2003).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991).  

The Board notes that the veteran's employment history 
reflects at best sporadic employment.  The veteran has not 
held a steady job since 1992.  Indeed, the August 1999 SSA 
disability determination includes a finding that since April 
1992, the veteran has not engaged in substantial gainful 
activity.  Further, any employment held during the period on 
appeal, described as odd jobs and making and selling 
birdhouses, must be considered marginal.  In addition, the 
veteran's educational attainment [7th grade], his history of 
mainly janitorial and service work, and his long-standing 
lack of employment of any kind do not argue favorably for his 
prospects for obtaining substantially gainful employment in 
the future.  Finally, and perhaps most significant, the Board 
notes, as discussed in some detail above, the veteran's 
extreme social withdrawal and irritability when dealing with 
other people, in addition to the sleep impairment caused by 
his nightmares and anxiety and fear of being attacked, which 
according to the July 1998 examiner cause him to sleep in the 
daytime rather than at night.  This is persuasive evidence 
that the veteran's PTSD renders him unable to secure or 
follow substantially gainful employment.  

The Board acknowledges that this evidence is not entirely 
consistent with the findings of the March 2002 industrial 
survey and VA examiner, discussed above; however, the 
evidence for and against the issue being in approximate 
balance, the veteran is afforded the benefit of the doubt.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003); Gilbert, 1 Vet. App. at 53.  Accordingly, a 100 
percent schedular rating is warranted pursuant to 38 C.F.R. § 
4.16(c) (1996).

Fenderson considerations

The veteran's service-connected PTSD has been rated as 10 
percent disabling from the initial date of his claim of 
entitlement to service connection, April 22, 1992, and 30 
percent from November 7, 1996, the date of the change in the 
schedular criteria.

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether the  assigned 
staged ratings are appropriate.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since the September 1997 
examination.  The veteran's GAF scores during that period 
have remained quite steady in the 45 to 50 range.  Prior to 
the September 1997 VA examination, the evidence reflecting 
the veteran's PTSD symptoms does not show the level of 
impairment required for a 70 percent rating.  July 1992 and 
December 1992 examinations do not show findings consistent 
with severe social impairment.  The July and December 1992 
examination reports show that the veteran's grooming and 
hygiene were adequate.  He was noted as cooperative, with no 
agitation.  His speech was coherent.  There was no evidence 
of hallucinations, no thoughts of harm to others, and 
suicidal ideation or plan.  There was no deficit in the 
veteran's fund of knowledge, or in abstract or concrete 
thinking.  The veteran was found to be alert and oriented in 
all spheres.  Moreover, it does not appear that the veteran 
was seeking medical treatment for his PTSD during that period 
of time.  Such evidence does not support an increase in the 
10 percent rating currently assigned prior to November 7, 
1996.  

The RO determined that such symptoms warranted a 30 percent 
rating under the revised version of the rating schedule, 
effective November 7, 1996, the date of the revised 
regulations.  The Board can identify no basis in the evidence 
prior to the September 1997 VA examination which is 
consistent with the assignment of a disability rating higher 
than 30 percent under the new regulations  [As explained in 
the law and regulations section above, the new regulations 
may not be applied prior to their effective date.]  It is 
only with the September 2, 1997 VA examination, which appears 
to be the first medical evaluation of the veteran since he 
filed his claim in 1992, that significant psychiatric 
pathology was identified and a GAF score of 50 was assigned.  

Accordingly, the Board finds that, prior to the September 
1997 VA examination, the evidence does not support an 
increased rating for the veteran's PTSD.




ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



